        Case 2:19-cv-01904-CFK Document 29 Filed 08/03/20 Page 1 of 7




              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANGELIQUE JENKINS,           :                       CIVIL ACTION
        Plaintiff,           :
    v.                       :                       No. 19-1904
                             :
TRANSPORT WORKERS LOCAL 234, :
        Defendant.           :

                                 MEMORANDUM

I.    Introduction & Procedural Background

      Plaintiff Angelique Jenkins filed a Complaint in this matter against

Defendant Transport Workers Local 234 on May 2, 2019, alleging employment

discrimination in violation of Title VII of the Civil Rights Act of 1964. ECF No.

2. Defendant first filed a Motion to Dismiss on June 24, 2019 (ECF No. 8), which

was denied without prejudice as the case was currently in suspense at the time of

filing in light of the Court’s having placed the matter on the Attorney Panel for Pro

Se Plaintiffs in employment discrimination cases. ECF No. 9.

      On August 27, 2019, the Court ordered that the case “be removed from the

Employment Panel because no attorney has volunteered to accept appointment in

this case. Plaintiff must represent herself at this time if she seeks to proceed with

this case.” ECF No. 12. Defendant thereafter filed a second Motion to Dismiss on

September 17, 2019, ECF No. 14, which Plaintiff timely responded to on

September 27, 2019, ECF No. 15. The Court granted Defendant’s second Motion


                                           1
        Case 2:19-cv-01904-CFK Document 29 Filed 08/03/20 Page 2 of 7




to Dismiss on November 21, 2019, instructing Plaintiff that she may file an

Amended Complaint on or before December 18, 2019. ECF No. 19. The Court

furthermore instructed that the “Amended Complaint shall be a complete document

that does not rely on the initial Complaint or other papers filed in this case to state

a claim. When drafting the Amended Complaint, Plaintiff should be mindful of the

Court’s reasons for dismissing the claims in the initial Complaint as explained in

the Court’s Memorandum.” Id. The Court set the deadline for Plaintiff to file an

Amended Complaint as December 18, 2019. Id. Plaintiff timely filed an Amended

Complaint on December 2, 2019. ECF No. 20.

      Defendant filed a Motion to Dismiss the Amended Complaint on December

9, 2019, ECF No. 21, which the Court granted on January 7, 2020. ECF Nos. 22 &

23. Plaintiff filed a Response in Opposition to the Motion to Dismiss the Amended

Complaint on January 8, 2020, a day after the Motion to Dismiss was granted and

16 days after the 14-day response deadline had passed. ECF No. 24.

      On February 18, 2020, Plaintiff filed a Notice of Appeal, appealing the

Court’s December 9, 2019 Order dismissing the Amended Complaint. ECF No.

25. Plaintiff thereafter filed a Motion for Extension of Time, ECF No. 27, with the

Third Circuit Court of Appeals. The Circuit Court remanded the matter back to

this Court for the limited purpose of ruling on Plaintiff’s Motion for an Extension

of Time to File Her Notice of Appeal. See ECF No. 28. The appeal remains held


                                           2
        Case 2:19-cv-01904-CFK Document 29 Filed 08/03/20 Page 3 of 7




in abeyance pending this Court’s disposition of the motion. Id. Should the Court

grant Plaintiff’s motion, no new notice of appeal is needed. Id. Should the Court

deny Plaintiff’s motion, that order may be appealed to the Circuit Court. Id.

II.   Discussion

      28 U.S.C. § 2107(a) states that: “Except as otherwise provided in this

section, no appeal shall bring any judgment, order or decree in an action, suit or

proceeding of a civil nature before a court of appeals for review unless notice of

appeal is filed, within thirty days after the entry of such judgment, order or

decree.” Ragguette v. Premier Wines & Spirits, 691 F.3d 315, 322-323 (3d Cir.

2012). “Pursuant to this statutory provision, Federal Rule of Appellate Procedure

4(a)(1)(A) provides that, ‘[i]n a civil case, except as provided in Rules 4(a)(1)(B),

4(a)(4), and 4(c), the notice of appeal required by Rule 3 must be filed with the

district clerk within 30 days after entry of the judgment or order appealed from.”

Id. “The Supreme Court has determined that ‘the timely filing of a notice of

appeal in a civil case is a jurisdictional requirement.’” Id. (quoting Bowles v.

Russell, 551 U.S. 205, 214 (2007)).

      In accordance with 28 U.S.C. § 2107(a) and Rule 4(a)(1)(A), Plaintiff was

required to file a notice of appeal within the applicable 30-day time period

following the January 7, 2020 entry of the Order granting Defendant’s Motion to

Dismiss the Amended Complaint. In other words, Plaintiff had to file her notice of


                                           3
        Case 2:19-cv-01904-CFK Document 29 Filed 08/03/20 Page 4 of 7




appeal on or before February 6, 2020. She clearly failed to do so as she filed her

Notice of Appeal on February 18, 2020.

      However, this Court has “limited authority to grant an extension of the 30-

day time period.” Ragguette, 691 at 323 (citations omitted). Section 2107(c)

provides that “[t]he district court may, upon motion filed not later than 30 days

after the expiration of the time otherwise set for bringing appeal, extend the time

for appeal upon a showing of excusable neglect or good cause.” Id. (quoting 28

U.S.C. § 2107(c)). Rule 4(a)(5) of the Federal Rules of Appellate Procedure

“authorizes a party to file such a ‘Motion for Extension of Time.’” Id. Rule

4(a)(5) currently provides that:

      (A) The district court may extend the time to file a notice of appeal if:

             (i) a party so moves no later than 30 days after the time
             prescribed by this Rule 4(a) expires; and

             (ii) regardless of whether its motion is filed before or during the
             30 days after the time prescribed by this Rule 4(a) expires, that
             party shows excusable neglect or good cause.

      (B) A motion filed before the expiration of the time prescribed in Rule
      4(a)(1) or (3) may be ex parte unless the court requires otherwise. If
      the motion is filed after the expiration of the prescribed time, notice
      must be given to the other parties in accordance with local rules.

      (C) No extension under this Rule 4(a)(5) may exceed 30 days after the
      prescribed time or 14 days after the date when the order granting the
      motion is entered, whichever is later.

Fed. R. App. P. 4(a)(5).

      Plaintiff filed her Motion for Extension of Time on March 4, 2020, as

                                          4
        Case 2:19-cv-01904-CFK Document 29 Filed 08/03/20 Page 5 of 7




determined by the Circuit Court (see ECF No. 28), which was 57 days after the

entry of the Order dismissing the Amended Complaint. Plaintiff thereby filed a

timely motion for an order granting an extension of time to file a notice of appeal

under Rule 4(a)(5). Because this motion was filed in a timely fashion and the

“good cause” component of the rule is not at issue here1, the question before the

Court now is whether Plaintiff has shown “excusable neglect” under Rule 4(a)(5).

      To qualify for an extension of time under the excusable neglect component

of Fed. R. App. P. 4(a)(5)(ii), Plaintiff must assert facts meeting the considerations

stated in Ragguette. See Ragguette, 691 F.3d at 324–26 (applying Pioneer

Investment Serv. Co. v. Brunswick Assoc. Limited Partnership, 507 U.S. 380

(1993) and Consol. Freightways Corp. of Del. v. Larson, 827 F.2d 916 (3d Cir.

1987)). “In Ragguette, the Third Circuit listed the following factors to be

considered by the Court in analyzing excusable neglect: (1) whether the

inadvertence reflects professional incompetence such as ignorance of the rules of

procedure, Campbell v. Bowlin, 724 F.2d 484 (5th Cir. 1984) (failure to read rules

of procedure not excusable); (2) whether the asserted inadvertence reflects an

easily manufactured excuse incapable of verification by the court, Airline Pilots v.


1
 The good cause standard “applies in situations in which there is no fault—
excusable or otherwise.” Ragguette, 691 at 323 n. 2; Kanoff v. Better Life Renting
Corp., 350 F. App’x 655, 657 n. 1 (3d Cir. 2009) (“A district court also may
extend the time in which to file a notice of appeal for ‘good cause,’ but the ‘good
cause’ prong is reserved for events over which the filing party has no control.”).
                                          5
        Case 2:19-cv-01904-CFK Document 29 Filed 08/03/20 Page 6 of 7




Executive Airlines, Inc., 569 F.2d 1174 (1st Cir. 1978) (mistake in diarying

counsel’s calendar not excusable); (3) whether the tardiness results from counsel’s

failure to provide for a readily foreseeable consequence, United States v.

Commonwealth of Virginia, 508 F. Supp. 187 (E.D. Va. 1981) (failure to arrange

coverage during attorney’s vacation which encompassed end of appeal period not

excusable); (4) whether the inadvertence reflects a complete lack of

diligence, Reinsurance Co. of America, Inc. v. Administratia, 808 F.2d 1249 (7th

Cir. 1987); or (5) whether the court is satisfied that the inadvertence resulted

despite counsel’s substantial good faith efforts toward compliance.” Gonzalez v.

Johnson, No. 15-7564, 2019 WL 1011806, at *2–3 (D.N.J. Mar. 4, 2019) (citing

Ragguette, 691 F.3d at 325-326 (citation omitted)).

      In Pioneer, the Supreme Court held that the analysis for determining

“excusable neglect” should be equitable and suggested the following factors be

considered by the court: “the danger of prejudice to the [non-movant], the length

of the delay and its potential impact on judicial proceedings, the reason for the

delay, including whether it was within the reasonable control of the movant, and

whether the movant acted in good faith.” Pioneer Inv. Servs. Co. v. Brunswick

Assocs. Ltd. P’ship, 507 U.S. 380, 395 (1993).

      Here, the Court finds that the Ragguette and Pioneer factors weigh in favor

of granting Plaintiff’s Motion for an Extension of Time. Plaintiff is proceeding


                                           6
        Case 2:19-cv-01904-CFK Document 29 Filed 08/03/20 Page 7 of 7




without the assistance of an attorney. Accordingly, Plaintiff’s lack of awareness of

the time limit to file a Notice of Appeal does not reflect professional

incompetence, nor does her late filing suggest that she was completely ignorant of

the Federal Rules of Civil Procedure or the Federal Rules of Appellate Procedure.

Indeed, Plaintiff knew there was a deadline to file her appeal and asserts that she

delayed in filing her Notice because she thought that the Court would issue another

order after she responded—albeit, untimely—to Defendant’s Motion to Dismiss.

Moreover, Plaintiff’s asserted diligence in waiting until the Court issued what she

believed to be a final judgment demonstrates her reasonable diligence in

attempting to timely file her appeal.

       The Court also finds that the twelve-day delay in filing her Notice of Appeal

is unlikely to prejudice Defendant in this case. The length of delay is de minimis

and it appears that Plaintiff acted in good faith.

III.   Conclusion

       For the foregoing reasons, Plaintiff’s Motion for Extension of Time (ECF

No. 27) will be granted. An appropriate Order follows.



DATED: August 3, 2020                                BY THE COURT:


                                                      /s/ Chad F. Kenney
                                                     CHAD F. KENNEY, J.

                                           7
